FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                     UNITED STATES COURT OF APPEALS                   March 7, 2018
                                                                  Elisabeth A. Shumaker
                                 TENTH CIRCUIT                        Clerk of Court



 DISH NETWORK, LLC,

          Petitioner - Cross/Respondent,
                                                  Nos. 16-9514 and 16-9526
 v.                                              (NLRB No. 27-CA-131084)
                                                    (Petition for Review)
 NATIONAL LABOR RELATIONS
 BOARD,

          Respondent - Cross/Petitioner.


                            ORDER AND JUDGMENT *


Before HOLMES, MATHESON, and McHUGH, Circuit Judges.



                                 INTRODUCTION

      David Rabb worked as an inside sales associate (“ISA”) at a Dish Network,

LLC (“Dish”) call center in Littleton, Colorado. Mr. Rabb took incoming calls

from potential customers and tried to sell them Dish’s services. Dish in turn

incentivized sales by offering commissions. Dish, however, also discouraged

undesired conduct by docking commissions. These reductions in pay upset Mr.



      *
              This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Rabb. He complained about these practices to management and coworkers. He

eventually complained to the State of Colorado, filing a complaint with the

Colorado Department of Labor (“CDOL”).

      The CDOL, however, had no statutory authority on which to act. Mr. Rabb

subsequently retained an attorney regarding the matter. In early 2014, Mr. Rabb

began soliciting coworkers at Dish to join a potential lawsuit against Dish. Then,

in mid-February 2014, Dish disciplined Mr. Rabb, allegedly for this solicitation

activity. The call center manager, Emily Evans, twice sought to have Mr. Rabb

fired for it. She was unsuccessful. But less than a month later, he was fired for

using silent hold (putting a customer on hold without music being played) to go to

the bathroom. Mr. Rabb then complained to the National Labor Relations Board

(the “Board” or “NLRB”).

      Before an administrative law judge (“ALJ”), Mr. Rabb testified that he had

long used silent hold to go to the bathroom, that his supervisors knew of the

practice, and that the practice was not uncommon among ISAs. The ALJ credited

Mr. Rabb’s testimony, and found incredible the testimony of both the call center

manager, Ms. Evans, and David Gass, an inside sales manager. More specifically,

the ALJ found that—motivated by Mr. Rabb’s solicitation of coworkers for his

lawsuit—Ms. Evans and Mr. Gass had put Mr. Rabb under scrutiny with the

intention of finding a reason for which to fire him and, consequently, identified as

termination grounds Mr. Rabb’s long-standing practice of using silent hold to go

                                         2
to the bathroom. Consequently, the ALJ found that Dish had violated the

National Labor Relations Act (“Act” or “NLRA”), see 29 U.S.C. §§ 157,

158(a)(1), by firing Mr. Rabb while motivated in part by animus towards Mr.

Rabb’s solicitation of coworkers to join a lawsuit over Dish’s pay practices.

Additionally, the ALJ found that Dish had an unlawfully overbroad

nonsolicitation policy and had violated the NLRA by disciplining Mr. Rabb under

that policy. Dish appealed to the full Board. The Board affirmed. Dish now

petitions this court for review. The Board cross-petitions for enforcement.

      Exercising jurisdiction pursuant to 29 U.S.C. § 160(e)–(f), we deny Dish’s

petition for review and enforce the Board’s order against Dish.

                               I. BACKGROUND

      Dish maintains a call center in Littleton, Colorado, where ISAs take

incoming phone calls from potential customers and attempt to sell them Dish’s

various offerings. ISAs earn a base salary and commissions. The call center has

a manager, Ms. Evans, and two inside sales managers, of whom only one, Mr.

Gass, is involved in this case. Below the sales managers are “coaches” who

supervise fifteen-member teams of ISAs. Mr. Rabb’s coach at the time of his

firing was Barry Appelhans.

      When ISAs begin their shifts, they log into their computers and then

transfer into “READY AUX,” which permits calls to be directed to them. ISAs

can forestall incoming calls while receiving supervision by using the

                                         3
“COACHING AUX” feature. While on calls, which usually last between fifteen

and thirty minutes but may last up to ninety minutes, ISAs are able to put

customers on one of two forms of hold: “HOLD AUX,” which plays music for the

customer, or “silent hold” (i.e., mute), where a customer hears nothing. Use of a

silent hold causes a red light to go on at an ISA’s workstation. For unpaid lunch

breaks, ISAs log out; paid breaks require use of “BREAK AUX.” Dish authorizes

ISAs working eight-hour shifts to take thirty minutes of paid break time and those

working ten-hour shifts are authorized to take thirty-five minutes.

      Dish disciplines its ISAs for various offenses, called “Tier violations.”

These offenses range from failing to up-sell, to authorizing payment without a

customer’s consent, to using profanity on a call. Tier violations are punished by

docking ISAs’ commissions. Dish typically uncovers such violations by one of

three means: (1) coaches occasionally monitor calls by listening in via headset;

(2) the Quality Assurance unit reviews the recordings of two calls per week for

each ISA; and (3) the Sales Integrity Team investigates ISAs with high

cancellation rates. ISAs lose commissions because of Tier violations.

      Mr. Rabb complained about this policy to both his colleagues and

supervisors, including a senior vice president to whom Ms. Evans transmitted a

letter on Mr. Rabb’s behalf in August of 2013. At one point, Mr. Rabb even

characterized Dish’s commission-docking practice to Ms. Evans as “stealing.” R.

at 59, 159–60 (Tr. of Hr’g, Mr. Rabb’s test., dated Jan. 6, 2015); R. at 336 (Tr. of

                                          4
Hr’g, Ms. Evans’s test., dated Jan. 7, 2015).

         Mr. Rabb’s discontent led him to file a complaint with the CDOL, which

responded by informing Mr. Rabb that it was without statutory jurisdiction to

regulate compensation structures. Mr. Rabb discussed the CDOL complaint with

his coach, Mr. Appelhans. On January 30, 2014, Mr. Rabb first met with a lawyer

regarding the potential suit and was accompanied by a coworker. After that, he

solicited as many as fifteen of his coworkers to join him as plaintiffs.

         On February 18, Mr. Rabb received a “final warning” for allegedly

violating the solicitation policy after two of his coworkers complained to

management. The same day that Mr. Rabb received the final warning, he also

asked for a former employee’s phone number for the purpose of soliciting

participation in the lawsuit. Ms. Evans twice sought to fire Mr. Rabb for these

actions, though she was unsuccessful. But within three weeks, Mr. Rabb was

fired.

         On March 4, Mr. Rabb used silent hold at the end of a call to use the

bathroom. Ms. Evans, Mr. Gass, and Mr. Appelhans were in a meeting in a glass-

walled conference room a short distance away. Apparently, Mr. Appelhans first

observed the illuminated red light at Mr. Rabb’s workstation, evincing his use of

silent hold. Upon Mr. Rabb’s return, Mr. Gass was waiting for him at his desk.

This surprised Mr. Rabb: Mr. Gass appeared upset over something. In Mr. Rabb’s

view, Mr. Gass was upset over a practice Mr. Rabb had repeatedly followed for

                                            5
the two years of his employment at Dish—that is, placing callers on silent hold

while going on brief restroom breaks—with the knowledge and tacit consent of

his coaches. Mr. Rabb was terminated on March 7 via a notice that cited the

March 4 incident and an incident that had occurred on February 28, where Mr.

Rabb placed his system in COACHING AUX for a few minutes while he went to

the restroom and Mr. Appelhans counseled him not to do that. Mr. Rabb

contended in signing his termination notification that his behavior—going to the

restroom during calls—had been ongoing and was known to his coaches; yet, he

had never received any oral warnings about the practice.

      On June 18, 2014, Mr. Rabb filed a charge against Dish with the Board.

The Board’s General Counsel filed its complaint against Dish on August 27. An

ALJ conducted a hearing regarding the matter on January 6 and 7, 2015. At the

hearing, Dish presented testimony from Ms. Evans and Mr. Gass, as well as a few

ISAs, and presented evidence of other terminations based on conduct it

considered analogous to Mr. Rabb’s, which it characterized as “call avoidance.”

Id. at 840 (Decision, dated Mar. 26, 2015). Dish offered evidence that silent

holds “should be limited to short questions for Coaches, sneezes or coughs, or for

quick account reviews” and that “silent hold usage is subject to abuse” and is “a

way to avoid calls.” Id. at 840 n.18. The ALJ ruled against Dish on all issues on

March 26, 2015. Dish appealed, and the Board issued its final decision on March

3, 2016.

                                         6
      The Board substantially adopted the ALJ’s decision, only modifying its

remedial order in minor respects. The Board concluded that (1) Dish had

maintained an unlawful nonsolicitation policy in violation of § 8(a)(1) of the

NLRA (i.e., 29 U.S.C. § 158(a)(1)) because it barred solicitation in work areas

during nonwork time and required employees to obtain management approval

before soliciting; (2) Dish had violated § 8(a)(1) of the NLRA by disciplining Mr.

Rabb pursuant to that unlawful policy; and (3) Dish violated § 8(a)(1) of the

NLRA by terminating Mr. Rabb for his protected concerted activities.

                                 II. DISCUSSION

A.    Standard of Review

      The NLRA requires that, on judicial review, “findings of the Board with

respect to questions of fact if supported by substantial evidence on the record

considered as a whole shall be conclusive.” 29 U.S.C. § 160(e). “We will grant

enforcement of an NLRB order when the agency has correctly applied the law and

its findings are supported by substantial evidence in the record as a whole.”

NLRB v. Interstate Builders, Inc., 351 F.3d 1020, 1027 (10th Cir. 2003) (quoting

Miera v. NLRB, 982 F.2d 441, 444 (10th Cir. 1992), aff’d, 510 U.S. 317 (1994)).

“Substantial evidence is defined as such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” NLRB v. U.S. Postal Serv.,

486 F.3d 683, 687 (10th Cir. 2007) (quoting NLRB v. Velocity Express, Inc., 434
F.3d 1198, 1201 (10th Cir. 2006)).

                                         7
      Review under the substantial evidence standard is narrow and deferential.

“Our job isn’t to make the call ourselves, but only to ask whether a reasonable

mind could have made the call the NLRB made.” Laborers’ Int’l Union of N.

Am., Local 578 v. NLRB, 594 F.3d 732, 734 (10th Cir. 2010). “We are required to

look only for the existence of some evidence from which a reasonable mind could

conclude as the NLRB did, and in doing so we take special care to remember that

we ‘do not weigh the credibility of one witness against another nor do we search

for contradictory inferences.’” Id. at 740 (emphasis added) (quoting Osteopathic

Hosp. Founders Ass’n v. NLRB, 618 F.2d 633, 636 (10th Cir. 1980)). And we

also do not “re-weigh the evidence or second guess the NLRB’s factual

inferences.” Velocity Express, 434 F.3d at 1201. In short, we do not reverse

simply because “an appellate panel may have decided the matter differently.” Id.

      As to questions of law, our review is de novo, though we accord

“considerable deference” to the Board’s interpretation of the NLRA. Norris, a

Dover Res. Co. v. NLRB, 417 F.3d 1161, 1167 (10th Cir. 2005) (quoting NLRB v.

Okla. Fixture Co., 79 F.3d 1030, 1033 (10th Cir. 1996)); accord Pub. Serv. Co. of

Colo. v. NLRB, 405 F.3d 1071, 1077 (10th Cir. 2005) (“[F]or the Board to prevail,

it need not show that its construction is the best way to read the statute; rather,

courts must respect the Board’s judgment so long as its reading is a reasonable

one.” (quoting Four B Corp. v. NLRB, 163 F.3d 1177, 1182 (10th Cir. 1998)).

Because the NLRA’s broad language reflects Congress’s delegation to the Board

                                           8
of “considerable authority,” we have recognized that the Board is due

considerable deference in particularizing and elaborating on the NLRA’s

standards. Coastal Derby Ref. Co. v. NLRB, 915 F.2d 1448, 1451 (10th Cir.

1990). “To the extent that the Board’s resolution of an issue involves the

application of a rule that ‘fill[s] the interstices of the broad statutory provisions,’

that rule must be accorded ‘considerable deference.’” NLRB v. Triple C Maint.,

Inc., 219 F.3d 1147, 1151 (10th Cir. 2000) (quoting NLRB v. Curtin Matheson

Sci., Inc., 494 U.S. 775, 786 (1990)); see also ConAgra Foods, Inc. v. NLRB, 813
F.3d 1079, 1086 (8th Cir. 2016) (“Although the word ‘solicitation’ is not found in

the Act, the Board’s definition of that term forms, in part, the contours of rights

guaranteed employees under the Act and so amounts to a construction of it.”).

Thus, “[i]f the Board adopts a rule that is rational and consistent with the Act,

then the rule is entitled to deference from the courts.” NLRB v. Okla. Installation

Co., 219 F.3d 1160, 1163 (10th Cir. 2000) (quoting Fall River Dyeing &

Finishing Corp. v. NLRB, 482 U.S. 27, 42 (1987)); accord Curtis Matheson Sci.,
494 U.S. at 787; Intermountain Rural Elec. Ass’n v. NLRB, 984 F.2d 1562,

1567–68 (10th Cir. 1993).

B.    Statutory Background

      Section 10 of the NLRA, 29 U.S.C. § 160, empowers the Board “to prevent

any person from engaging in any unfair labor practice . . . . affecting commerce.”

Section 8 of the NLRA establishes that “unfair labor practices” include when an

                                            9
employer attempts “to interfere with, restrain, or coerce employees in the exercise

of the rights guaranteed in section 157 of this title [i.e., § 7 of the NLRA].” Id.

§ 158. Section 7 (i.e., 29 U.S.C. § 157) protects not only the right of employees

to organize and participate in a variety of organized labor activities, but also “to

engage in other concerted activities for the purpose of collective bargaining or

other mutual aid or protection.” Id. § 157 (emphases added).

      The NLRB and the courts have construed these provisions to protect

employees in “resort[ing] to administrative and judicial forums,” Eastex, Inc. v.

NLRB, 437 U.S. 556, 566 (1978), including filing lawsuits against employers over

the terms or conditions of employment. See, e.g., Lewis v. Epic Sys. Corp., 823
F.3d 1147, 1152 (7th Cir. 2016) (collecting cases), cert. granted, 137 S. Ct. 809

(2017). Thus, Mr. Rabb’s attempts to recruit other employees for a lawsuit over

Dish’s compensation practices clearly constituted protected, concerted action.

C.    Merits

      Dish challenges the Board’s finding of unfair labor practices in: (1) its

nonsolicitation policy; (2) its discipline of Mr. Rabb pursuant to that

nonsolicitation policy; and (3) its termination of Mr. Rabb. We address each

claim in turn.

      1. Nonsolicitation Policy

      It is a long-standing rule of labor law that

             time outside working hours . . . is an employee’s time to use as

                                             10
             he wishes without unreasonable restraint, although the employee
             is on company property. It is therefore not within the province
             of an employer to promulgate and enforce a rule prohibiting
             union solicitation by an employee outside of working hours,
             although on company property.

See Republic Aviation Corp. v. NLRB, 324 U.S. 793, 803 n.10 (1945). 1 The

Board, moreover, has concluded that policies requiring management’s permission

for solicitation are unlawful because they threaten to chill the exercise of

workers’ rights under the Act. See Mercury Marine-Div. of Brunswick Corp., 282
N.L.R.B. 794, 794–95 (1987).

      However, the NLRB and the courts also have long recognized that under a

“special circumstances” exception, in certain contexts, an employer may prohibit

solicitation by employees even during nonwork hours. See Marshall Field & Co.,

98 N.L.R.B. 88, 98–99 (1952), enforced in part, 200 F.2d 375 (7th Cir. 1952); see

also Double Eagle Hotel & Casino v. NLRB, 414 F.3d 1249, 1253–54 (10th Cir.


      1
              However, historically, the Board has not deemed unlawful under the
NLRA employer prohibitions of the solicitation of on-duty employees by off-duty
employees. See BJ’s Wholesale Club, Inc., 297 N.L.R.B. 611, 615 (1990) (“[A
manager] also told Dryden that she could not ‘take on clock employees away from
their work’ [to solicit] and that Dryden had ‘been observed leaving her work
station,’ both of which statements [the manager] could properly make.”); see also
Brocal Corp., 276 N.L.R.B. 631, 664 (1985) (“[The manager] failed to make it
clear that Clark could distribute union cards during periods when neither he nor
the recipients were expected to be actively working . . . .” (emphasis added)); cf.
Stoddard-Quirk Mfg. Co., 138 N.L.R.B. 615, 619–20 (1962) (“The first
requirement for an employee seeking to solicit his fellow employees is that he
find a time and place appropriate for such solicitation.”). And, here, the Board
has not objected to the portion of Dish’s nonsolicitation policy that reaches such
solicitations of on-duty employees.

                                         11
2005). For instance, as relevant here, the Board applied the special circumstances

exception to permit a retail store employer to entirely prohibit solicitation, even

during nonwork time, as to “that portion of the store devoted to selling purposes.”

Marshall Field, 98 N.L.R.B. at 92.

      Dish’s policy prohibited employees from soliciting “during work time or in

work areas except as specifically authorized in advance by a vice president or

higher.” R. at 594 (GC Ex. 17, Dish Network Employee Handbook, dated Sept.

2009) (emphases added). The Board held that Dish’s nonsolicitation policy was

unlawful because it prohibited “work area solicitations that occur during nonwork

time” and required “management’s approval before embarking on such

solicitations.” Id. at 842 (emphasis added). In upholding the ALJ’s decision, the

Board declined to apply the special circumstances exception to Dish’s call center.

The Board stated: “[W]e reject the Respondent’s attempt to characterize its call

center as a retail sales floor. The Respondent’s call center is not a retail

establishment, nor is there a selling floor where customers are physically

present.” Id. at 831 n.1 (Decision & Order, dated Mar. 3, 2016) (citations

omitted).

      Dish challenges on appeal the Board’s determination that its call center

does not qualify for the special circumstances exception accorded to retail sales

floors. However, the Board’s finding is supported by substantial evidence.

Specifically, the Board pointed to the plain and undisputed facts in the record that

                                          12
Dish was not operating a retail business and that there is no sales floor where

customers were physically present—facts that adequately and reasonably

distinguish Dish’s case from those sales floors where the Board has applied the

special circumstances exception. See Marshall Field, 98 N.L.R.B. at 92.

      Contrary to Dish’s assertion that its call center “is no different than a

customer entering a retail store and deciding whether they want to buy a product,”

R. at 828 (Reply Br. in Supp. of Resp’t’s Exceptions to ALJ’s Decision, dated

June 4, 2015), the physical absence of customers and the nonretail nature of

Dish’s operation provide a reasonable basis for distinguishing Dish’s

circumstances from cases like Marshall Field. Unlike in a call center where

communications with customers are telephonic, in a retail store setting, a

customer may well be put off by the presence of off-duty employees soliciting

one another on the sales floor. Absent a situation where off-duty ISAs speak so

loudly that their conversations interfere with the customer interactions of on-duty

ISAs—an eventuality that can be remedied by measures well short of a total ban

on solicitations—solicitations between off-duty ISAs do not present the sort of

risk to customer interactions that the special circumstances exception, as applied

in Marshall Field, addresses. On these facts, we cannot say that the Board was

without evidence or reached an unreasonable conclusion. “[A] reasonable mind

could have made the call the NLRB made.” Laborers’ Int’l Union of N. Am.,

Local 578, 594 F.3d at 734.

                                         13
      Dish contends here, however, that the Board incorrectly held that “the

sales-floor exception requires physical presence of customers.” Pet’r’s Opening

Br. at 20. We discern nothing in the Board’s decision, however, that indicates

that it was announcing a per se rule; rather, it addressed Dish’s specific

contention that “its call center [was] a sales floor,” id. at 19, by distinguishing

Marshall Field where the exception was held to be applicable to sales floors.

      Dish complains that the Board’s narrow reading of the special

circumstances exception, as applied to sales floors, “ignores the realities of

contemporary commerce and the modern workplace.” Id. at 21. But, as Dish’s

own cited authority recognizes, it is the Board’s job—not ours—to “adapt the Act

to changing patterns of industrial life.” NLRB v. J. Weingarten, Inc., 420 U.S.
251, 266 (1975). In J. Weingarten, the Court stated:

             It is the province of the Board, not the courts, to determine
             whether or not the “need” exists [for such adaptation] in light of
             changing industrial practices and the Board’s cumulative
             experience in dealing with labor-management relations. For the
             Board has the “special function of applying the general
             provisions of the Act to the complexities of industrial life.”

Id. (quoting NLRB v. Erie Resistor Corp., 373 U.S. 221, 236 (1963)). As long as

the Board’s decisions in this regard are not “unreasonable or unprincipled,” we

defer to them. NLRB v. Bartlett-Collins Co., 639 F.2d 652, 657 (10th Cir. 1981)

(quoting Ford Motor Co. v. NLRB, 441 U.S. 488, 497 (1979)) (“Under the

deferential review accorded the Board in its ‘special function of applying the


                                          14
general provisions of the Act to the complexities of industrial life,’ all that is

necessary is that its construction of what is a mandatory bargaining subject ‘is not

an unreasonable or unprincipled’ one.” (citations omitted) (quoting, respectively,

J. Weingarten, 420 U.S. at 266; Ford Motor Co., 441 U.S. at 497)). And the

Board’s decision here not to extend the special circumstances exception to

(admittedly sales-focused) call centers, like Dish’s, is neither unreasonable nor

unprincipled. 2

      Dish’s next argument appears to misconstrue the standard for finding a

presumptively unlawful prohibition of solicitation. Dish argues that the Board

had the “burden of establishing that ‘work areas,’ as used in the policy, exist

anywhere other than the call center.” Pet’r’s Opening Br. at 22. But the ALJ’s

decision hinged not on the locations where Dish barred solicitation but on the fact

that Dish had barred solicitation “during nonwork time.” R. at 842; see also UPS

Supply Chain Sols., Inc., 357 N.L.R.B. 1295, 1296 (2011) (“Employers may ban

solicitation in working areas during working time but may not extend such bans to



      2
              While it is true, as Dish argues, that the special circumstances
exception is concerned with maintaining “production or discipline,” Pet’r’s Reply
Br. at 9 (citing Beth Israel Hosp. v. NLRB, 437 U.S. 483, 517 (1978) (Powell, J.,
concurring)), and that the doctrine does not turn solely on whether customers are
present, id. at 10; Pet’r’s Opening Br. at 20 (citing Marshall Field, 98 N.L.R.B. at
92), we are not persuaded that, based on these truths, we must conclude that the
Board was obliged to find the presence of special circumstances in Dish’s case.
That is a decision that, absent limited circumstances noted supra, is left to the
reasonable discretion of the Board.

                                           15
working areas during nonworking time.”). There is no question that Dish’s policy

banned solicitation inside the call center even when employees were off duty. R.

at 594 (“[E]mployees . . . may not . . . solicit for any other reason during work

time or in work areas . . . .” (emphasis added)).

      Dish’s final argument, raised only in its reply brief, concerns its policy of

requiring employees to obtain management approval before soliciting; this was an

additional ground for the Board’s finding of unlawfulness. Dish characterizes the

Act as prohibiting only solicitation policies that require preapproval of

solicitation “on an employee’s free time and in nonwork areas.” Pet’r’s Reply Br.

at 12 (quoting Brunswick Corp., 282 N.L.R.B. at 795). But the authority upon

which Dish relies, Brunswick Corp., is unavailing. There, the Board held that

“[t]he rule is unlawful on its face because it requires employees to obtain

Respondent’s permission before engaging in the protected activity of solicitation

in work areas during nonworking time or even in the lunchroom and lounge areas

during breaks and lunch periods.” 282 N.L.R.B. at 798 (emphasis added). Dish’s

policy required preapproval of solicitation “during work time or in work areas.”

R. at 594 (emphasis added). The latter restriction (i.e., work areas) patently

included solicitation in work areas during nonwork time. Such a rule is per se

unlawful under Brunswick Corp. Thus, Dish’s reliance on that case is misplaced

and its argument is without merit.

      In sum, we conclude that the Board did not err or lack substantial evidence

                                          16
in finding that Dish’s nonsolicitation policy was unlawful. We turn now to Dish’s

challenge to the Board’s finding of unlawful discipline.

      2. Unlawful Discipline

      The Board found that Dish unlawfully disciplined Mr. Rabb by issuing him

a final warning for violating Dish’s unlawful nonsolicitation policy. It is

undisputed that discipline pursuant to an unlawful work rule is itself unlawful if

the employee has engaged in protected conduct. 3 See Cont’l Grp., Inc., 357
N.L.R.B. 409, 411–12 (2011). Dish argues (1) that Mr. Rabb was disciplined for

distribution rather than solicitation, because he was distributing post-it notes, see

Pet’r’s Opening Br. at 23; Pet’r’s Reply Br. at 13–17; and (2) that the Board was

required to apply NLRB v. Burnup & Sims, Inc., 379 U.S. 21 (1964), such that

“after the employer carries its burden of showing that it held an honest belief that

the employee engaged in misconduct, the burden then shifts to the General


      3
              “[I]n situations in which the conduct for which an employee is
disciplined under an overbroad rule clearly falls within the protection of Section 7
of the Act (e.g., concerted solicitation, distribution, or discussion of terms and
conditions of employment)—and even though the employer lawfully would be
entitled to place restrictions on that conduct via a narrowly tailored rule . . . in
such situations, the Board will . . . find that the discipline violates the Act . . . .”
Cont’l Grp., Inc., 357 N.L.R.B. 409, 411–12 (2011). In Continental, the Board
clarified that discipline pursuant to an unlawfully overbroad rule is not itself
unlawful if the conduct for which the employee is disciplined “is not similar to
conduct protected by the Act.” Id. at 412. However, the Board held in the same
decision that even if the employee’s action is not concerted, so long as the
conduct “touches the concerns animating Section 7 (e.g., conduct that seeks
higher wages),” then the discipline imposed for that conduct pursuant to an
overbroad rule is unlawful. Id.

                                          17
Counsel to ‘affirmatively show that the misconduct did not in fact occur.’”

Pet’r’s Opening Br. at 24 (quoting MCPC Inc. v. NLRB, 813 F.3d 475, 488 (3d

Cir. 2016)).

      Dish’s first argument attempts to rely on the Board’s more lenient treatment

of nondistribution rules. The Board has long distinguished between

nondistribution and nonsolicitation rules, giving the employer greater latitude to

regulate distribution. See, e.g., Beverly Enters.-Haw., Inc., 326 N.L.R.B. 335,

335 & n.2 (1998) (“It is well settled that ‘[r]ules prohibiting distribution of

literature are presumed valid unless they extend to activities during nonworking

time and in nonworking areas.’” (alteration in original) (emphasis added)

(quoting St. John’s Hosp. & Sch. of Nursing, Inc., 222 N.L.R.B. 1150, 1150

(1976), enforced in part, 557 F.2d 1368 (10th Cir. 1977))); see also Stoddard-

Quirk, 138 N.L.R.B. at 619 (“[S]olicitation, being oral in nature, impinges upon

the employer’s interests only to the extent that it occurs on working time, whereas

distribution of literature, because it carries the potential of littering the

employer’s premises, raises a hazard to production whether it occurs on working

time or nonworking time.”). Were the discipline of Mr. Rabb in fact for

distribution rather than solicitation, that discipline might well be lawful (though

we need not definitively opine on the matter). But Dish’s argument amounts to an

attempt to recharacterize post hoc the discipline meted out to Mr. Rabb.

      The Board’s determination that Mr. Rabb was disciplined for solicitation

                                           18
and not distribution is supported by substantial evidence: namely, the written

discipline form itself and the emails of the call center manager, Ms. Evans. See

R. at 569 (GC Ex. 15, Employee Consultation, dated Feb. 18, 2014) (“David Rabb

was witnessed soliciting his co-workers to seek the services of an attorney.

Soliciting employees to seek the services of an attorney during work time and in

work areas is a clear violation of the expectation set regarding Solicitation in the

Workplace on page 22 in the Employee Handbook.” (emphases added)); R. at 615

(GC Ex. 24, Evans email, dated Feb. 20, 2014) (“We were informed by 2 agents

. . . that David Rabb was soliciting for people to call his attorney to join his ‘case’

he is building against DISH . . . . [T]he decision was made to place David on a

final warning for violating the no solicitation policy in the employee handbook.”

(emphases added)).

      This evidence is sufficient to sustain the Board’s decision. In other words,

the Board’s interpretation is supported by substantial evidence, and our task is not

to consider whether the Board’s interpretation is the best one. Pub. Serv. Co. of

N.M. v. NLRB, 692 F.3d 1068, 1079 (10th Cir. 2012) (“It is, after all, [Public

Service Co.’s] burden to do much more than to reargue the facts. It must go a

step farther and ‘show affirmatively’ that the Board’s findings are ones no

reasonable mind could accept.” (emphases added) (quoting Brown v. Comm’r of

Internal Revenue, 448 F.2d 514, 517 (10th Cir. 1971))). Dish’s post hoc attempts

to characterize its discipline as for distribution rather than solicitation cannot

                                           19
overcome the substantial-evidence standard of review.

       As to Dish’s legal argument relying on the Supreme Court’s Burnup

decision, that argument fails because Dish never raised it before the Board. The

NLRA limits the jurisdiction of a reviewing court to arguments raised before the

Board: “No objection that has not been urged before the Board, its member,

agent, or agency, shall be considered by the court, unless the failure or neglect to

urge such objection shall be excused because of extraordinary circumstances.” 29

U.S.C. § 160(e). We have recognized that this provision of the Act is a

jurisdictional bar to considering arguments not raised before the agency. Pub.

Serv. Co. of N.M., 692 F.3d at 1075–77 (“The trouble is, we have no authority to

hear these objections because [Public Service Co.] never presented them to the

Board. . . . [W]e are confident that § 160(e) is a jurisdictional limit on this

court’s authority . . . .”).

       Nowhere in the record below did Dish argue to the Board that the ALJ

should have applied Burnup. Dish says that the issue did not become live until

“the Board ‘rejected’ Rabb’s distribution of post-it notes. Unlike the Board, the

ALJ did not affirmatively ‘reject’ the fact that Rabb was disciplined for

distributing post-it notes.” Pet’r’s Reply Br. at 14–15. Dish’s argument

effectively concedes that it failed to raise Burnup before the Board. Furthermore,

whether or not the ALJ rejected Dish’s contention that Mr. Rabb was disciplined

for distribution rather than solicitation is analytically distinct from the question of

                                          20
what legal standard should be applied in determining whether Mr. Rabb was

unlawfully disciplined. Because Dish never presented the Burnup standard for the

Board to consider, we are barred from considering Dish’s argument based on it.

      Because the Board’s finding that Dish unlawfully disciplined Mr. Rabb is

supported by substantial evidence in the record, and we lack authority to reach

Dish’s arguments concerning the Burnup standard, we conclude that Dish has

failed to carry its burden on its objections to the Board’s determination of

unlawful discipline.

      3. Unlawful Termination

      Dish next challenges the Board’s determination that Dish violated § 8(a) of

the NLRA by discharging Mr. Rabb for, at least in part, his “protected concerted

activity” in “solicitation of [his] coworkers to join a wage and hour suit against

their employer.” R. at 842; see Pet’r’s Opening Br. at 24–36. Dish advances four

arguments: (1) that, at step one of the Wright Line analysis, 4 the Board failed to

show the required causal connection between alleged animus and the termination

of Mr. Rabb; (2) that, at Wright Line step two, the Board improperly double

counted animus; (3) that the Board’s comparator analysis is flawed (or not

supported by substantial evidence); and (4) that the Board improperly supplanted

Dish’s business judgment with its own. See Pet’r’s Opening Br. at 24–36.


      4
            See Wright Line, 251 N.L.R.B. 1083, 1089 (1980), enforced, 662
F.2d 899 (1st Cir. 1981).

                                         21
      The Wright Line standard generally requires a two-step inquiry: the General

Counsel must first make a prima facie showing of “a discharge or other adverse

action that is based in whole or in part on anti-union animus—or as the Board

now puts it, that the employee’s protected conduct was a substantial or motivating

factor in the adverse action.” NLRB v. Transp. Mgmt. Corp., 462 U.S. 393, 401

(1983), abrogated on other grounds by Dir., Office of Workers’ Comp. Programs

v. Greenwich Collieries, 512 U.S. 267 (1994). If the General Counsel carries its

burden on this prong of the analysis, then to avoid liability, the employer must

successfully carry its burden of persuasion on an affirmative defense—viz., a

showing that the same “action[] would have been [taken] regardless of [any]

forbidden motivation.” Id.

             a. Wright Line: Step One

      Dish helpfully summarizes its Wright-Line-step-one objections:

             (1) the Board failed to require, much less establish, a causal link
             between any “animus” or unlawful motivation and Rabb’s
             termination; (2) the Board failed to substantiate any findings of
             “animus” from the record; and (3) the Board failed to consider
             the entire record at the first (“prima facie”) phase of analysis.

Pet’r’s Reply Br. at 17 n.6 (citation omitted). These boil down to two objections:

first, that the Board applied the improper legal standard by omitting a causation

requirement and, second, that the Board’s findings are not supported by

substantial evidence. Neither argument is persuasive.

      As a preliminary matter, Dish cites a nonprecedential decision of this court

                                         22
for the proposition that to make out a prima facie case, a three-pronged showing

is required:

               (1) that the employee/union member engaged in protected
               activity; (2) the employer/union has knowledge of this act; (3)
               animus or hostility toward this activity was a motivating factor
               in the employer/union’s decision to take the adverse action in
               question against the employee/union member.

Pet’r’s Opening Br. at 25 (quoting Int’l Union of Operating Eng’rs, Local 627 v.

NLRB, 635 F. App’x 480, 482 (10th Cir. 2015) (unpublished)).

      Our circuit, however, has never adopted this three-pronged test. 5 Indeed, in

a recent published decision, we recognized that the step-one inquiry requires the

General Counsel to “establish that the employee’s protected conduct was a

substantial or motivating factor in the discharge decision.” Interstate Builders,
351 F.3d at 1027 (“In general, for both refusal-to-hire and wrongful-termination

cases, the critical question is the company’s motivation for the challenged

conduct; specifically, we focus on whether ‘anti-union animus’ motivated that

conduct.”); see MJ Metal Prods., Inc. v. NLRB, 267 F.3d 1059, 1065 (10th Cir.

2001) (“Initially, the [] General Counsel must establish that the employee’s

protected conduct was a substantial or motivating factor in the discharge decision


      5
            At most, we have required that “[t]he totality of the evidence
presented must establish directly or circumstantially that the employer had
knowledge of employees’ protected activities.” Ready Mixed Concrete Co. v.
NLRB, 81 F.3d 1546, 1551 (10th Cir. 1996). But, as will be shown infra, this is
merely a logical elaboration of the standard that the General Counsel must meet
to make out a prima facie case under Wright Line step one.

                                          23
. . . .” (quoting Ready Mixed Concrete Co. v. NLRB, 81 F.3d 1546, 1550 (10th

Cir. 1996))). However, the NLRB has used such a three-pronged test. See, e.g.,

La Gloria Oil & Gas Co., 337 N.L.R.B. 1120, 1123 (2002), enforced, 71 F. App’x

441 (5th Cir. 2003) (unpublished).

      At bottom, the difference between the two standards seems to be academic

at best. This is because the first and second prongs dealing with the existence of

and the employer’s knowledge of some protected activity are logical antecedents

to any finding that the employer’s action was motivated by the employee’s

protected activity. If there is no protected activity, the employer cannot be

motivated by it in discharging an employee; similarly, if protected activity has

occurred but the employer is ignorant of it, that activity cannot motivate the

employer’s decision. There is no factual question as to whether Mr. Rabb

engaged in protected activity or whether Dish knew it. Therefore, this test would

add nothing here to the rubric that we have adopted in published decisions. In

any event, because it emanates from controlling precedent, we are obliged to

adhere to that rubric.

      Dish asserts that, though the General Counsel must prove “causation,” the

Board “effectively eliminate[d] causation from the prima facie test” because “[i]n

the Board’s view, once ‘animus’ is conjured from the record, there is no need to

establish any ‘additional undefined “nexus” between the employee’s protected

activity and the adverse action.’” Pet’r’s Opening Br. at 25–26 (quoting R. at 831

                                         24
n.1). We reject this contention. First, it should be noted that the General Counsel

does not deny that Wright Line step one requires it to “prov[e] that an employee’s

protected activity was a motivating factor in the employer’s adverse employment

decision”; it simply rejects the notion that there is “some additional showing

[required] of particularized animus towards the employee’s own protected activity

or [the need] to further demonstrate some additional, undefined ‘nexus’ between

the employee’s protected activity and the adverse action.” R. at 831 n.1.

      Dish’s argument appears to be based in part on a misunderstanding

regarding the burden that the General Counsel carries. “Causation” does not

require direct evidence. Cf. Pet’r’s Reply Br. at 18, 20–21 (“The General Counsel

and the Board appear to believe it is enough to cite to ‘animus’—even if there is

no evidence the animus contributed to the employer’s decision. . . . [T]here is no

evidence of a corporate directive to discipline employees involved in protected

conduct or finding of pretext . . . .”). And, based on the ALJ’s credibility

determinations—to which great deference is owed, see Ready Mixed Concrete, 81
F.3d at 1551 (“We ‘refuse to substitute our judgment on the credibility of

witnesses for that of the ALJ, absent “extraordinary circumstances.”’” (quoting

McLane/W., Inc. v. NLRB, 723 F.2d 1454, 1458 (10th Cir. 1983)))—and the rest

of the record, we conclude that substantial evidence supports the Board’s

determination that the General Counsel made out a prima facie showing that Mr.

Rabb’s protected conduct was a motivating factor in his discharge.

                                         25
      Dish does not contest that Mr. Rabb was engaged in protected activity, only

that the Board failed to show animus and failed to consider the entire record. See

Pet’r’s Reply Br. at 17 & n.6. Specifically, Dish argues that the unlawful

discipline that the Board cites as a basis for a finding of “animus toward its

employees’ exercise of Sec. 7 rights,” R. at 831 n.1, “does not demonstrate

intent,” Pet’r’s Opening Br. at 26. This argument fails because we have

previously held that the “commission of other unfair labor practices” may be

considered as an item of circumstantial evidence tending to show impermissible

motivation for a discharge. MJ Metal Prods., 267 F.3d at 1065; see also

Interstate Builders, 351 F.3d at 1034; Presbyterian/St. Luke’s Med. Ctr. v. NLRB,

723 F.2d 1468, 1479 (10th Cir. 1983). The only legal authority that Dish cites to

support its position is Webco Industries, Inc. v. NLRB, 217 F.3d 1306, 1313 (10th

Cir. 2000); it does so specifically for the proposition that an employer’s intent is

“irrelevant” for purposes of unlawful discipline under an unlawful solicitation

policy. See Pet’r’s Opening Br. at 26. However, we fail to see how Webco

Industries avails Dish. Tellingly, Dish is unable to cite to any authority for the

proposition that it actually seems to champion—viz., because intent is irrelevant

to the question of whether an employer has unlawfully disciplined an employee

pursuant to an unlawful policy, therefore only evidence of an “intent-based”

unfair labor practice can contribute to a finding of animus. See Pet’r’s Reply Br.

at 21–22 (emphasis omitted).

                                          26
       It should not be difficult to understand why discipline for protected activity

pursuant to an unlawful policy supports an inference of animus towards the

protected activity. The enforcement of an openly unlawful disciplinary

policy—i.e., unlawful because it prohibits protected activity—suggests that the

employer harbors animus towards the protected activity that the policy prohibits.

Furthermore, even were Dish’s argument to have some force and we were not to

consider the unlawful discipline, there is more than enough evidence in the record

to constitute substantial evidence for a finding of animus towards Mr. Rabb’s

protected activity. 6

       In this regard, the ALJ found that Ms. Evans had averred that she sought

Mr. Rabb’s termination solely for having violated the nonsolicitation policy. R.


       6
             Dish cites a Fourth Circuit case for the proposition that the Board
improperly and prematurely shifted the burden to Dish by failing to consider the
entire record—specifically, Dish’s explanation for Mr. Rabb’s firing, the length
of Mr. Rabb’s complaints regarding Dish’s pay structure, Ms. Evans’s passing
Mr. Rabb’s letter on to a company vice president, and Ms. Evans’s having
assisted Mr. Rabb after a final warning in 2012 for rudeness and call avoidance.
See Pet’r’s Opening Br. at 27–28. The Fourth Circuit case held that the Board
must consider the employer’s proffered explanation for the termination at Wright
Line step one. See NLRB v. CWI of Md., Inc., 127 F.3d 319, 332 (4th Cir. 1997).
Of course, the Fourth Circuit’s opinion is not binding precedent in this circuit.
Further, our standard of review (as well as the NLRA itself) is clear that the
Board’s findings must simply be supported by substantial evidence. Thus, even
were we to accept the premise that the Board should consider the employer’s
explanation at Wright Line step one, rather than considering it only at step two,
the Board’s finding that the General Counsel carried its burden in making out a
prima facie case that Mr. Rabb’s protected conduct was a motivating factor in his
termination nonetheless rests on substantial evidence for the reasons laid out
infra.

                                          27
at 839; see also R. at 615 (Ms. Evans admitted that she twice sought Mr. Rabb’s

termination for solicitation, once for the occasion for which he was disciplined

and shortly thereafter for asking for contact information of a former employee in

order to solicit him to join Mr. Rabb’s lawsuit); R. at 370–72 (Ms. Evans testified

that, upon hearing of Mr. Rabb’s asking for contact information of former

employees, she said something to the effect of: “Is he still doing this?”). Notably,

Dish hardly mentions Ms. Evans’s dual attempts to fire Mr. Rabb for protected

conduct within about three weeks of his firing.

      Finally, the ALJ and the Board relied on the temporal proximity of Mr.

Rabb’s protected conduct to his termination—specifically, both his “filing [of] a

[CDOL] complaint and soliciting workers to join his lawsuit.” Id. at 843. Even

were we to agree with Dish’s argument that the CDOL complaint is not

sufficiently close in time to Mr. Rabb’s termination as a matter of law, the

proximity of Ms. Evans’s attempts to fire Mr. Rabb for protected conduct would

still have furnished the Board with persuasive evidence of animus.

      The balance of Dish’s arguments on Wright Line step one of the analysis is

that the Board failed to consider the entire record. See Pet’r’s Opening Br. at

27–28; Pet’r’s Reply Br. at 23–24. In essence, Dish wishes the ALJ had believed

it and its witnesses’ version of events. But the ALJ made damning credibility

findings, which we will not reconsider. See R. at 841–42 (finding Ms. Evans and

Mr. Gass “to be wholly unbelievable witnesses, who appeared keenly focused on

                                         28
advancing their case, at the expense of offering truthful testimony”).

        In sum, despite Dish’s many complaints of mischaracterizations and

misstatements, there is more than substantial evidence to support the Board’s

finding that the General Counsel carried its initial burden at Wright Line step one.

              b. Wright Line: Step Two

        On step two of the Wright Line analysis, Dish argues that the ALJ

improperly double counted animus, made no finding of pretext, improperly

compared Mr. Rabb’s discipline for use of silent hold with the evidence that Dish

offered of purportedly comparable instances of discipline, and substituted the

ALJ’s own judgment for Dish’s business judgment. We address each argument in

turn.

        Dish contends that the ALJ and the Board impermissibly double counted

evidence of unlawful motivation or animus for purposes of evaluating whether the

employer made out its affirmative defense. Pet’r’s Opening Br. at 29; Pet’r’s

Reply Br. at 25. Insofar as the Board did consider evidence of unlawful

motivation in its Wright Line step two analysis, at least at first blush, the

authorities seem to belie the notion that such a methodology was impermissible.

See Wright Line, 251 N.L.R.B. at 1091 (finding defendant’s affirmative defense

undermined by evidence “suggest[ing] a predetermined plan to discover a reason

to discharge [an employee] and thus rid the facility of a union activist”); see also

Interstate Builders, 351 F.3d at 1034 (observing that the employer had “advanced

                                          29
pretextual explanations for” the employee’s termination, that “the NLRB may

properly consider the ‘credibility of [the company’s] explanation of the reasons

for the discharge,’” and so an employer defendant’s “flimsy or unsupported

explanation may affirmatively suggest that the employer has seized upon a pretext

to mask an anti-union motivation,” while determining whether the employer

defendant had made out its affirmative defense (alteration in original) (first

quoting MJ Metal Prods., 267 F.3d at 1065; then quoting NLRB v. Dillon Stores,

643 F.2d 687, 693 (10th Cir. 1981))); Intermountain Rural Elec. Ass’n, 732 F.2d at

760 (“The ALJ’s conclusions, adopted by the Board and supported by the record,

included the conclusion that the spoiled food incident was ‘seized upon as a

convenient pretext to punish [Tate] for her union involvement;’ that the employer

‘was intent upon building a case against Tate’ . . . . Thus the findings can fairly be

read, with record support, to rule out the possibility of the employer’s prevailing

on the theory of a Wright Line defense . . . .” (alteration in original)). However,

we need not definitively opine on the merits of Dish’s double-counting contention.

That is because, even if we do not consider the evidence that Dish’s proffered

reasons for firing Mr. Rabb were a pretext for a predetermined plan to discover a

reason to discharge him, we would still conclude that the Board’s decision is

supported by substantial evidence.

      The ALJ’s credibility determinations as to Ms. Evans and Mr. Gass almost

entirely eviscerate any attempt by Dish to meet its burden on Wright Line step

                                         30
two. The ALJ found Ms. Evans and Mr. Gass “to be wholly unbelievable

witnesses, who appeared keenly focused on advancing their case, at the expense of

offering truthful testimony.” R. at 841. “Credibility determinations are

particularly the province of the ALJ and the Board. We ‘refuse to substitute our

judgment on the credibility of witnesses for that of the ALJ, absent “extraordinary

circumstances.”’” Ready Mixed Concrete, 81 F.3d at 1551 (citation omitted)

(quoting McLane/W., 723 F.3d at 1458). Much of the evidence for Dish’s defense

was presented through the testimony of Ms. Evans and Mr. Gass. See, e.g., R. at

840 (stating that Ms. Evans had “explained that Dish ha[d] repeatedly told ISAs

that excessive silent hold usage was prohibited” and she concluded “that, on this

basis, . . . termination was warranted”). In light of the ALJ’s credibility

determinations, Dish’s account of Mr. Rabb’s firing and the reasons for it fall

apart.

         Further, one current and two former Dish employees testified that (1) silent

hold was regularly used by ISAs for much the same reasons that Mr. Rabb had

used it; (2) they were directed by coaches to use silent hold in this manner; and (3)

no one other than Mr. Rabb had ever been disciplined for such use. Indeed, even

one of Dish’s own witnesses, an ISA, testified that, although “ISAs cannot place a

customer on silent hold to use the restroom . . . he agreed . . . that he ha[d]

routinely seen ISAs use silent hold and leave their workstations.” R. at 840.

Further, he admitted that he himself used BREAK AUX time beyond his

                                           31
(authorized) allotment to use the restroom, and other ISAs admitted to using silent

hold to use the restroom. See id.

      Moreover, the ALJ found Mr. Rabb himself “highly credible” and

“forthright, reliable, and consistent on direct and cross.” R. at 841. Mr. Rabb had

testified that his usage of silent hold was “commonplace,” that his coaches told

him to do so rather than use HOLD AUX, and that his coach was normally seated

diagonally across from him and so was well aware of his conduct. R. at 840.

These witnesses’ testimony is more than substantial evidence for the Board’s

finding that use of silent hold like Mr. Rabb’s was generally tolerated, further

undermining Dish’s claim that it would have fired Mr. Rabb even absent his

protected activity.

      If all of this were not enough, the Board also found lacking Dish’s proferred

comparator analysis. Specifically, the ALJ carefully summarized the comparator

evidence that Dish offered of allegedly similar firings for “call avoidance,” Pet’r’s

Opening Br. at 30, but effectively determined that the circumstances of those

firings were not sufficiently similar to those of Mr. Rabb’s to have explanatory

power. In this regard, the termination notices that Dish offered often expressly

state “call avoidance” as a cause and not uncommonly include evidence of varied

and significant misconduct in addition to any avoidance. See, e.g., R. at 841

(displaying the ALJ’s “Summary of Discharge Events” based on Dish’s evidence);

see also id. at 631 (Ex. 5, Termination Notification for employee Brown, dated

                                         32
Aug. 28, 2013) (noting eight instances of call avoidance and expressly

denominating them as such); id. at 635 (Ex. 6, Termination Notification for

employee Luckner, dated Dec. 6, 2012) (noting, along with “unnecessary

hold/mute” and “[r]efusal to assist the customer and/or preventing receipt of

inbound sales calls,” “Willful Misinformation,” “Creating false account,” and

“Entering false information into the system”). Mr. Rabb’s termination

notification, on the other hand, evinces only two instances of going to the

bathroom while using silent hold, rather than using break time. Id. at 596 (GC Ex.

18, Termination Notification for employee Rabb, dated Mar. 7, 2014). Notably,

Mr. Rabb’s termination notice does not mention “call avoidance” at all, or the

“rude[ness],” “attitude,” or “insubordination” that Dish also claims supported its

termination of Mr. Rabb. Compare Pet’r’s Opening Br. at 31–33, with R. at 596.

      Indeed, the ALJ expressly found that the kind of conduct for which Mr.

Rabb was terminated was actually “akin” to an ISA exceeding his or her paid

break allowance—which even Ms. Evans acknowledged was commonplace—and

found that, regarding this type of misconduct, there was a “conspicuous lack of

discipline” and that “while Dish has a rule prohibiting excessive silent hold usage,

its enforcement of this rule is, at best, listless.” R. at 841–42. To be sure, Dish

argues that the ALJ should have accepted its account that Mr. Rabb’s use of silent

hold was no different than any other sort of “call avoidance” and so justified his

termination. See Pet’r’s Opening Br. at 30–33; Pet’r’s Reply Br. at 25–27.

                                          33
Comparing the various disciplinary reports and the ISA AUX usage statistics,

various interpretations of the evidence may well be possible. But our task is

merely to ascertain whether there is substantial evidence to support the Board’s

findings—notably, its finding that the comparators that Dish offered are not truly

comparable. And we conclude that the Board’s findings here are supported by

substantial evidence.

      Dish also asserts that the record does not establish that “relevant decision-

makers had knowledge of other employees’ inappropriate ‘use of silent hold,’

much less an opportunity to witness it unfolding before their eyes.” Pet’r’s

Opening Br. at 33. But, as the ALJ pointed out and the record supports, Mr. Rabb

credibly testified without rebuttal by Dish witnesses both that supervisors knew of

his practice and that other Dish employees engaged in the same practice, and other

ISAs credibly corroborated that testimony and stated that they themselves used

silent hold to use the restroom. Based on these findings, the ALJ concluded that

the coaches at the call center were aware of the practice and gave it their “tacit

approval,” which is further supported by the lack of analogous discipline solely

for inappropriate use of silent hold. R. at 841. We cannot overturn this finding.

      Lastly, Dish argues that the ALJ’s—and, thus, the Board’s—decision to

“liken Rabb to employees who exceeded their Break AUX usage” improperly

“supplant[ed] DISH’s business judgment” with his own. Pet’r’s Opening Br. at

33–36; Pet’r’s Reply Br. at 27–28. However, Dish’s authorities do not support its

                                         34
contention that the Board proceeded in an improper manner. In particular, the

D.C. Circuit cases that Dish cites stand for the proposition that the Board may not

interfere with a firing decision where there is no unlawful motivation for the

firing. See, e.g., Detroit Newspaper Agency v. NLRB, 435 F.3d 302, 310–11 (D.C.

Cir. 2006) (reversing Board finding of Wright Line prima facie case for lack of

substantial evidence). But there is no lack of substantial evidence for the Board’s

finding here that the General Counsel made out a prima facie case permitting an

inference of unlawful motivation. Furthermore, the General Counsel is correct in

asserting in response to this argument that Dish’s contentions amount to little

more than an argument “that the Board was required to accept [Dish’s] explanation

for discharging Rabb without question.” Resp’t’s Br. at 40. Of course, the Board

was not.

      Based on the foregoing, we conclude that there is substantial evidence

supporting the Board’s conclusion that Dish would not have fired Mr. Rabb in the

absence of his protected activity.

                                     CONCLUSION

      In sum, for the reasons discussed above, we DENY Dish’s petition for

review and ENFORCE the Board’s order against Dish.

                                        ENTERED FOR THE COURT


                                        Jerome A. Holmes
                                        Circuit Judge

                                         35